Case 3:19-cv-00672-BJD-JRK Document10 Filed 11/20/19 Page 1 of 11 PagelD 36

v ?

SS ey

 

Pro Se 14 (Rey. 12/16) Complaint for Violation of Civil Rights

UNITED STATES DISTRICT COURT |
for the

LEGA Ls ft
song conn soi INSTT ow Middle District of Florida
ON . 5 “| ATE) oa A,

t+, “L (DATE FOR MAr k } ll wee
ae Stal intel C0 NG Jacksonville Division

WM Initial

Chase Charles Cousey

)
)
Plaintiffs) : }

(Write the full name of each plaintiff who is Siling this complaint.
Ifthe names of all the plaintiffs cannot fit in the space above, )
Please write “see attached” in the space and attach an additional )
page with the full list of names.) . )
-V~ )
)
)
)
)
)
)
)

 

2519-Cv-672-F-II TRE

(to be filled in by the Clerk's Office)

Case No.

 

Mark Inch

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list ofnames. Do not include addresses here. )

 

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any

other materials to the Clerk’s Office with this complaint.

In order for your complaint to be file

d, it must be accompanied by the filing fee or an application to proceed in
forma pauperis, :

 

 

Page 1 of I1

 
Case 3:19-cv-00672-BJD-JRK Document 10 Filed 11/20/19 Page 2 of 11 PagelD 37

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Ri Prisones

 

L The Parties to This Complaint

A. The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.

 

 

 

 

 

Name (hase Chatles Causey
All other names by which i
you have been known: N one
ID Number D432
Current Institution : 1 i
Address SE Covte cttons Way
oS x aE City FL _! 22025"
Cy =f State Zip Code

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. For an individual defendant, include
the person’s job or title (i/down) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

Name Mar | Inch

 

 

 

 

 

Job or Title (ifktown) : ti
Shield Number
Employer S tat +t of florida
Address $0! S. Calhoun, $b
Aallahasse Fl _32394
City State Zip Code

[N individual capacity C] Official capacity

 

 

 

 

Defendant No. 2
Name &» Perez- Lugo ND. ccHP
Job or Title (i/txown) Chie Healy atticer
Shield Number
Employer Centerio;
Address [o u { Cid | Cotte ChHons Ay
Ci F] 32025"

 

 

City State Zip Cade
vi capacity C] Official capacity

Page 2 of 11
Case 3:19-cv-00672-BJD-JRK Document 10 Filed 11/20/19 Page 3 of 11 PagelD 38

  

Pro Se !4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner

 

Defendant No. 3

 

 

 

 

 

 

Name N Uys2@ \f al|
Job or Title (if known) Divetor of N ursing
Shield Number J
Employer Center ign
Address 216 sé ( ovrestions [Day
Leake Cihy FL {_ 32026
City t State -- Zip Code

iu Individual capacity [] Official capacity

Defendant No. 4:

Name DR. 6 enzales

 

 

 

 

 

 

Job or Title (ifknown) Reainog] Director
Shield Number 4 :
Employer Centevion
Address RM.C 0.0. BOL 629
Lake Buttle FL 32054
City State . Zip Code

LJ Individual capacity — C] Official capacity

IL. Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws).” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain

constitutional rights.
A. Are you bringing suit against (check all that apply):
[] Federal officials (a Bivens claim)

Xl State or local officials (a § 1983 claim)
B. Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by

the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

my eighth amendment right
my fourteenth qmed ment right

c. Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

officials?

Page 3 of 11
Case 3:19-cv-00672-BJD-JRK Document 10 Filed 11/20/19 Page 4 of 11 PagelD 39

   
 

"Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights

 

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
Statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color-of

federal law. Attach additional pages if needed.

Cruel and uaussaul punish \ due proce 5

I. Prisoner Status
Indicate whether you are a prisoner or other confined person as follows (check all that apply):
Pretrial detainee
Civilly committed detainee
Immigration detainee
Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

OOwWooo

Other (explain)

 

IV. Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include

further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any Cases or statutes. If more than one claim is asserted, number each claim and write a short and plain

statement of each claim in a separate paragraph. Attach additional pages if needed,

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.

 

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

at Columbla a2 trom Sept 2¥ 201% Fo present date

 

_ Page 4 of 11
Case 3:19-cv-00672-BJD-JRK Document 10 Filed 11/20/19 Page 5 of 11 PagelD 40

Pro Se 14 (Rev. 12/36) Complaint for Violation of Civil Rights (Prisoner)

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

from Sept. 28; 2011 o_present date

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else nen Who else saw what happened?)

jpn 20e © fell in Food servlue—and was Treated Work (elated
gmergancy Stk calf my Clhow was serious ly gh) ured E recieved Cotts bse
Hreatnents to Ci fhe peblem then way Hransterved fo Columbia CL
£yom pra tin EL and fue only hyectinent £. get 5 Lhaprofen bar
jes Pol py the De. Hut I need fo Se a orthepehic DE bat puflring
pas Lippen trom Sept 2F, 2015 - present af eC alt wun pnedieal
V. Injuries File

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

L have q huge. swolled elbow wich needs frectment 4
Of specialist @ pun 1S becoml'tg Ho he pmnbearahle. avd
E'n Sfaftive +o loose fo, and yovemant FE reed fe

he send fo RV for ret ment qllis in med ital Lile

 

VI. ‘Relief .
State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes,

If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

Tn asking “80; 000.00 to be ysed for the Surgery
tneedelto rng zlbew and be. sent fe Pave fhe
frveatment done af RG respect fully Please.

 

Page Sof 11
Case 3:19-cv-00672-BJD-JRK Document 10 Filed 11/20/19 Page 6 of 11 PagelID 41

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) _
Pro Se.14 Rev. 12/16) Complaint for Violation of Civil Rights (Prisone

VII. Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]Jo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are

exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A.

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

Mi Yes
L] No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the .
events giving rise to your claim(s).

Columbia CT.
DI SE CorrecHons Wad

fake lity FL 32025

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure? .

I Yes

Cj Do not know

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[4 ves
CJ No

CJ Do not know

If yes, which claim(s)?

 

Page 6 of 11
Case 3:19-cv-00672-BJD-JRK Document 10 Filed 11/20/19 Page 7 of 11 PagelD 42

*

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) oO _. - _ :
a i a —

D.

|

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

Ayes ,
C] No

Ifno, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional facility?

C] Yes
4) No

If you did file a grievance:
1. Where did you file the grievance?

(olumbla C.2.

ae

2. What did you claim in your grievance?

(lor sending me to RM.C for Treat nent

3. What was the result, if any?

None

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

I'm current V Righty Aue a second time

Page 7 of 11
Case 3:19-cv-00672-BJD-JRK Document 10 Filed 11/20/19 Page 8 of 11 PagelD 43

°

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) _ ___
a rr —— = eee a nearer
F, If you did not file a grievance:

1. If there are any reasons why you did not file a grievance, state them here:

 

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any: ;

 

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

Lh is qo phe point to where my arm isi|l result in permenart
clamage befor me administrative cemidies ar settled

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VII. Previous Lawsuits

The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent

danger of serious physical injury.” 28 U.S.C. § 1915(g).
To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

[] Yes
M No

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

~. Page 8 of 11
Case 3:19-cv-00672-BJD-JRK Document 10 Filed 11/20/19 Page 9 of 11 PagelD 44

Pro Se 14 (Rev. 12/6) Complaint for Vialation of Civil Rights (Prisoner)

A.

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

C] Yes

Hl ve

if your answer to A is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is

more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1. Parties to the previous lawsuit
Plaintiffs)
Defendant(s)

 

 

2. Court (iffederal court, name the district, if state court, name the county and State)

 

3. Docket or index number

 

4. Name of Judge assigned to your case

 

5. Approximate date of filing lawsuit

 

6. Is the case still pending?

CT) Yes
EJ No

If no, give the approximate date of disposition.

 

7. What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

 

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Poge 9 of II
Case 3:19-cv-00672-BJD-JRK Document 10 Filed 11/20/19 Page 10 of 11 PagelD 45

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

K Yes
[] No

D. If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (if there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

_

Parties to the previous lawsuit

Plaintifi(s) fousey V,
Defendant(s) Cruney « et Q
,

Court (iffederal court, name the district; if state court, name the county and State)

ited States District Cou
Un: Shen Dis tick of Flor tag
4400 Pin) Ave.

 

 

Docket or index number

L118 ~CV- )4030 ~EaANy

Name of Judge assigned to your case

Mag strate Sudge Lisette M. Retd

Approximate date of filing lawsuit

 

Is the case still pending?

[J Yes

Fano

If no, give the approximate date of disposition } -2y¥- 26] §

 

What was the result of the case? (For exampie:. Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

\Volunt are Nismissal

Page 10 of 13
Case 3:19-cv-00672-BJD-JRK Document10 Filed 11/20/19 Page 11 of 11 PagelD 46

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner) an
rr = ———————————————$—$—$————_—_—_

IX. Certification and Closing

 

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

_ requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: ie (S- IY
Signature of Plaintiff L VP lirye —

Printed Name of Plaintiff (\ hase ( hav les (: aus

 

 

 

Prison Identification # D 11492
Prison Address Columbia GT. 214 Se Cov rections Was
fake CHy FL 32025
I City State Zip Cade

 

B. For Attorneys

Date of signing:

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm
Address

 

 

 

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

Page 3] of 11
